 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1333 
In the House of Representatives, U. S.,

May 12, 2010
 
RESOLUTION 
Expressing support for the goals and ideals of Children’s Book Week. 
 
 
Whereas research has indicated that children who are read to three or four times a week are more likely to recognize the letters of the alphabet, be able to count to 20, and write their own names; 
Whereas children’s books are instrumental in teaching children to read by providing simple phrases that promote reading techniques, including phonics, and retaining children’s interest; 
Whereas many teachers use children’s books in the classroom as a tool to promote and teach literacy to their students; 
Whereas Children’s Book Week has been celebrated nationally since 1919 and is founded on the declaration that a great nation is a reading nation; 
Whereas Children’s Book Week highlights the importance of parents and guardians taking the time to read with their children and encourages libraries, schools, and community organizations to hold events to promote reading; and 
Whereas Children’s Book Week is recognized May 10 to May 16, 2010: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of Children’s Book Week; and 
(2)encourages parents to read with their children and schools, libraries, and community organizations to hold events to encourage children and students of all ages to read. 
 
Lorraine C. Miller,Clerk.
